Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
This communication is responsive to Amendment, filed 10/20/2021.
Claims 1-18 are pending in this application. Claims 1, 2 are independent claims. Claims 10-18 were canceled. Claims 19-25 were added.

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative Christina McDonough, on June 07, 2022. 
The application has been amended as follows:
1. (Currently Amended) A data processing system for producing a subset of data from a plurality of data sources, specifying one or more attributes of one or more respective fields of the subset and displaying an editor interface that enables segmentation of data records by displaying one or more representations of the one or more specified attributes, including:
memory storing a plurality of data sources to be represented in an editor interface;
a data structure modification module that identifies a plurality of data sources to be represented in an editor interface and generates a subset of data included in the plurality of data sources, by: 
for each of the data sources, 
identifying one or more first data structures from that data source, with each first data structure including one or more fields; and 
for at least one first data structure, 
accessing a second data structure corresponding to the at least one first data structure; and 
specifying one or more attributes of one or more respective fields in that second data structure, with the one or more specified attributes of the one or more respective fields the second data structure corresponding to a version of one or more attributes of one or more fields in the at least one first data structure, wherein the version includes a modification to the one or more attributes of the one or more fields of the at least one first data structure;
memory that stores second data structures included in the subset, with at least one of the second data structures including one or more given attributes corresponding to the version of the one or more attributes of the one or more respective fields of the at least one first data structure corresponding to the at least one of the second data structures; 
a rendering module that displays, in the editor interface, representations of the one or more given attributes (i) specified for the at least one of the second data structures, and (ii) corresponding to the version of the one or more attributes of the one or more respective fields of the at least one first data structure corresponding to the at least one of the second data structures in the subset, wherein the version includes the modification to the one or more attributes of the one or more fields in the at least one first data structure, and that further:
receives, through the editor interface, selection data specifying selection of one or more representations of the one or more given attributes corresponding to the version of the one or more attributes of the one or more fields of the at least one first data structure corresponding to the at least one of the second data structures, wherein the version includes the modification to the one or more attributes of the one or more fields in the at least one first data structure; and
receives, through the editor interface, one or more criteria be applied to data records; and
a segmentation modules that segments, based on the one or more criteria, a plurality of received data records by identifying some of the received data records that have one or more fields represented in the one or more selected representations of the one or more given attributes corresponding to the version of the one or more attributes of the one or more fields of the at least one first data structure corresponding to the at least one of the second data structures[[.]], wherein one or more of the segmented data records are associated with a key field specifying a value of a key, and that, when instructions are received through the editor interface to join segmented data records based on one or more values of one or more keys:
for segmented data records associated with a given value of a key, joins the segmented data records associated with the given value of the key; and
outputs the joined data records.  
     
(Currently Amended) A method implemented by a data processing system for producing a subset of data from a plurality of data sources, specifying one or more attributes of one or more respective fields of the subset and displaying an editor interface that enables segmentation of data records by displaying one or more representations of the one or more specified attributes, the method including:
identifying a plurality of data sources to be represented in an editor interface;
generating a subset of data included in the plurality of data sources, by:
for each of the data sources,
identifying one or more first data structures from that data source, with each first data structure including one or more fields; and
for at least one first data structure,
accessing a second data structure corresponding to the at least one first data structure; and
specifying one or more attributes of one or more respective fields in that second data structure, with the one or more specified attributes of the one or more respective fields of the second data structure corresponding to a version of one or more attributes of one or more fields in the at least one first data structure, wherein the version includes a modification to the one or more attributes of the one or more fields of the at least one first data structure; and
storing in memory second data structures included in the subset, with at least one of the second data structures including one or more given attributes corresponding to the version of the one or more attributes of the one or more respective fields of the at least one first data structure corresponding to the at least one of the second data structures, wherein the version includes the modification to the one or more attributes of the one or more fields in the at least one first data structure; 
displaying, in the editor interface, representations of the one or more given attributes (i) specified for the at least one of the second data structures, and (ii) corresponding to the version of the one or more attributes of the one or more respective fields of the at least one first data structure corresponding to the at least one of the second data structures in the subset, wherein the version includes the modification to the one or more attributes of the one or more fields in the at least one first data structure;
receiving, through the editor interface, selection data specifying selection of one or more representations of the one or more given attributes corresponding to the version of the one or more attributes of the one or more fields of the at least one first data structure corresponding to the at least one of the second data structures, wherein the version includes the modification to the one or more attributes of the one or more fields in the at least one first data structure; [[and]]
receiving, through the editor interface, one or more criteria be applied to data records;
based on the one or more criteria, segmenting a plurality of received data records by identifying some of the received data records that have one or more fields represented in the one or more selected representations of the one or more given attributes corresponding to the version of the one or more attributes of the one or more fields of the at least one first data structure corresponding to the at least one of the second data structures, wherein the version includes the modification to the one or more attributes of the one or more fields in the at least one first data structure [[.]], wherein one or more of the segmented data records are associated with a key field specifying a value of a key, and when instructions are received through the editor interface to join segmented data records based on one or more values of one or more keys:
for segmented data records associated with a given value of a key, joining the segmented data records associated with the given value of the key; and
outputting the joined data records.  

(Currently Amended) The method of claim 2, wherein a data structure includes a key field that represents a key for that data structure, a record is associated with a value of the key, the method further includes:
selecting a plurality of fields from a plurality of [[the]] selected data structures; and 
storing in memory executable instructions that when executed:
select, for a specified value of the key, values for the respective selected fields; 
join the selected values for the specified value of the key; and
output the joined values.  

(Original) The method of claim 2, wherein the representations are first representations, and wherein the method further includes:
displaying in the editor interface a second representation of the executable instructions.

(Previously Presented) The method of claim 4, further including:
receiving, through the editor interface, selection data specifying selection of the second representation and further specifying that one or more criteria be applied to those output, joined values of one or more given fields represented by the at least one of the second data structures.

(Previously Presented) The method of claim 2, including:
displaying a user interface with one or more first controls for selecting data structures and with one or more second controls for modifying one or more fields.  

(Previously Presented) The method of claim 2, further including:
receiving, through the editor interface, additional data specifying one or more criteria to be applied to one or more given fields represented by one or more selectable portions selected through the editor interface; 
wherein segmenting includes segmenting the plurality of received data records by identifying which of the received data records have one or more value of one or more fields that correspond to one or more fields represented in the one or more selectable portions selected and  that satisfy the one or more criteria.   

(Original) The method of claim 2, wherein a data structure includes one or more records, with each record having one or more values for a particular field.

(Original) The method of claim 2, wherein at least one of the data sources includes an unselected data structure.

 (Cancelled) 

19. 	(New) The data processing system of claim 1, wherein a data structure includes a key field that represents a key for that data structure, a record is associated with a value of the key, wherein the data processing system includes one or more processing devices and one or more machine-readable media that store instructions that are executable by the one or more processing devices to perform operations including:
selecting a plurality of fields from a plurality of selected data structures; and 
storing in memory executable instructions that when executed:
select, for a specified value of the key, values for the respective selected fields; 
join the selected values for the specified value of the key; and
output the joined values.  

20. 	(New) The data processing system of claim 1, wherein the representations are first representations, and wherein the data processing system includes one or more processing devices and one or more machine-readable media that store instructions that are executable by the one or more processing devices to perform operations including:
displaying in the editor interface a second representation of the executable instructions.

21.	(New) The data processing system of claim 12, wherein the operations further include:
receiving, through the editor interface, selection data specifying selection of the second representation and further specifying that one or more criteria be applied to those output, joined values of one or more given fields represented by the at least one of the second data structures.

22.	(New) The data processing system of claim 1, wherein the data processing system includes one or more processing devices and one or more machine-readable media that store instructions that are executable by the one or more processing devices to perform operations including:
displaying a user interface with one or more first controls for selecting data structures and with one or more second controls for modifying one or more fields.

23.	(New) The data processing system of claim 1, wherein the data processing system includes one or more processing devices and one or more machine-readable media that store instructions that are executable by the one or more processing devices to perform operations including:
receiving, through the editor interface, additional data specifying one or more criteria to be applied to one or more given fields represented by one or more selectable portions selected through the editor interface; 
wherein segmenting includes segmenting the plurality of received data records by identifying which of the received data records have one or more value of one or more fields that correspond to one or more fields represented in the one or more selectable portions selected and  that satisfy the one or more criteria.   

24.	(New) The data processing system of claim 1, wherein a data structure includes one or more records, with each record having one or more values for a particular field.

25.	(New) The data processing system of claim 1, wherein at least one of the data sources includes an unselected data structure.

Reasons for Allowance
Claims 1-9, 19-25 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 2 recite, in combination with the remaining elements, the uniquely distinct steps of: displaying, in the editor interface, representations of the one or more given attributes (i) specified for the at least one of the second data structures, and (ii) corresponding to the version of the one or more attributes of the one or more respective fields of the at least one first data structure corresponding to the at least one of the second data structures in the subset, receiving, through the editor interface, selection data specifying selection of one or more representations of the one or more given attributes corresponding to the version of the one or more attributes of the one or more fields of the at least one first data structure corresponding to the at least one of the second data structures, wherein the version includes the modification to the one or more attributes of the one or more fields in the at least one first data structure; based on the one or more criteria, segmenting a plurality of received data records by identifying some of the received data records that have one or more fields represented in the one or more selected representations of the one or more given attributes corresponding to the version of the one or more attributes of the one or more fields of the at least one first data structure corresponding to the at least one of the second data structures; wherein one or more of the segmented data records are associated with a key field specifying a value of a key, and when instructions are received through the editor interface to join segmented data records based on one or more values of one or more keys:
for segmented data records associated with a given value of a key, joining the segmented data records associated with the given value of the key; and outputting the joined data records. 
The closest prior art Klauke et al. (US Pat No. 9,619,502), in view of Yokouchi et al. (US Pat No. 7,519,620), as combined, show a similar system, but Klauke does not fairly disclose the herein above claimed limitations, as recited in independent claims 1, and 2. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 3-9, 19-25 are allowed at least by virtue of their dependency from claims 2, and 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/           Primary Examiner, Art Unit 2153